DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
In view of Applicant’s amendments, the 101 and 103 rejection of claims 1-12, 16-17, and 19-23 have been withdrawn.
Claims 1-12, 16-17, 19-23, and 25 are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 10, and 16.  The closest prior art references of record are noted below.
Bandaru (US 9087035 B1) generally teaches an inline customization user interface editing images of a listing presentation but does not explicitly teach wherein the submitting user and the curating user are different users of the networked based publication system, and responsive to the determination that the popularity of the second image from the curating user exceeds the popularity of the first image submitted by the submitting user, replacing, by the at least one computing device, the first image submitted by the submitting user with the second image from the curating user so that the presentation of the listing includes the second image from the curating user.
Bryant et al. (US 20040201691 A1), Kennis et al. (US 9721291 B1), and Latin Stoermer et al. (US 7856380 B1) generally teach replacing a first image with a second image in response to determining that the popularity of the second image exceeds a popularity of the second image but do not explicitly teach wherein the submitting user and the curating user are different users of the networked based publication system, and responsive to the determination that the popularity of the second image from the curating user exceeds the popularity of the first image submitted by the submitting user, replacing, by the at least one computing device, the first image submitted by the submitting user with the second image from the curating user so that the presentation of the listing includes the second image from the curating user.
Heber (US 20060253345 A1) generally teaches implementing improvements to item listing sites based on site popularity but does not explicitly teach an inline customization user interface for display to a device associated with the curating user, the inline customization user interface having editing tools which include at least one tool that creates, based on receipt of a user input of the curating user, a second image by customizing the first image submitted by the submitting user as used within the presentation of the listing and responsive to the determination that the popularity of the second image from the curating user exceeds the popularity of the first image submitted by the submitting user, replacing, by the at least one computing device, the first image submitted by the submitting user with the second image from the curating user so that the presentation of the listing includes the second image from the curating user
Gao et al. (US 20120324351 A1) generally teaches replacing item listing fonts with more recommended fonts but does not explicitly teach an inline customization user interface for display to a device associated with the curating user, the inline customization user interface having editing tools which include at least one tool that creates, based on receipt of a user input of the curating user, a second image by customizing the first image submitted by the submitting user as used within the presentation of the listing and responsive to the determination that the popularity of the second image from the curating user exceeds the popularity of the first image submitted by the submitting user, replacing, by the at least one computing device, the first image submitted by the submitting user with the second image from the curating user so that the presentation of the listing includes the second image from the curating user.
Wiesinger (US 20090171680 A1) generally teaches replacing item listing descriptions with higher ranked descriptions but does not explicitly teach an inline customization user interface for display to a device associated with the curating user, the inline customization user interface having editing tools which include at least one tool that creates, based on receipt of a user input of the curating user, a second image by customizing the first image submitted by the submitting user as used within the presentation of the listing and responsive to the determination that the popularity of the second image from the curating user exceeds the popularity of the first image submitted by the submitting user, replacing, by the at least one computing device, the first image submitted by the submitting user with the second image from the curating user so that the presentation of the listing includes the second image from the curating user.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145